Title: To James Madison from Joseph Bloomfield, 30 November 1814
From: Bloomfield, Joseph
To: Madison, James


        
          Sir,
          New-Jersey, Burlington November 30th. 1814.
        
        I hereby offer and solicit the acceptance, of my resignation, of Brigadier-General, in the army, of the United-States.
        It is impossible, for me to add to the high respect, with which, I have the honor to be Sir Your most faithful Obedient humble Servt.
        
          Joseph Bloomfield
        
      